Title: To Alexander Hamilton from Robert R. Livingston, 7 June 1777
From: Livingston, Robert R.
To: Hamilton, Alexander


7th. June 1777 Kingston [New York]
Dear Sir
With my place at Council I resume the agreeable task of writing to you & answering your Letter directed to Mr. Jay.
I see with you the propriety of collecting our army to a point & have often been under apprehentions least the enemy should take advantage of our former dispersed state & the necessity that drove us into it. But they have wanted the spirit of enterprize or been deceived greatly as to our strength. I can hardly yet persuade myself that they design to go to the Southward since it appears to me an undertaking infinitely above their strength unless they are very considerably reinforced; what their prospects of being so are I have not been able to learn. I do not know how to account for their leaving a part of their troops at Rhode Island when they need their assistance in the Jersies; had they heretofore moved on rational principles I should suppose that they expected to be so far strengthened as to be able to make a divertion there, while their main body carried on its operations to the Southward; but their motions have always been so excentrick that there is no rule by which we can form a judgment of them.
If it should be true that more force has been drawn from New York into the Jerseys, might it not be worth while to alarm New York by sending down two or three thousand men who might possibly strike some bold stroke or at least oblidge the Enemy to retain a considerable part of their force at that place & proportionably weaken their army in the Jerseys? The practicability of this measure must however depend upon a variety of circumstances with which you are better acquainted than I can be. Our act of grace has had a very happy effect & numbers are daily coming in to take the benefit of it. The spirit of disaffection being lower now than it has been in this State since the begining of the controversy owing to the vigilence of the government, the punishment of some capital Offenders, and above all to the weakness & langour of the enimies measures. Some very concientious persons have declared (when they took the oath to the State) that they held themselves absolved from all allegience to a power that was no longer able to protect them. Tho’ I do not think such convertions greatly to be relied on, yet they are of use in stoping the progress of disaffection & giving an appearance of strength & unanimity to our government on which more depends than is generally imagined.
I am Sir   With the utmost regard & esteem   Yours &c.
